STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 1154
VERSUS

MICHAEL D. TURNER DECEMBER 22, 2022
In Re: Michael D. Turner, applying for supervisory writs,

19th Judicial District Court, Parish of East Baton
Rouge, No. 12-93-0388.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT GRANTED. The trial court is ordered to act on
relator’s application for postconviction relief, filed on
October 1, 2021, on or before February 6, 2023, and to provide
this court with a copy of its ruling by February 13, 2023.

JMM
PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

ACD

DEPUTY CLERK OF COURT
FOR THE COURT |